DENY and Opinion Filed December 2, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-01279-CV

                      IN RE LE THI PHO CONRY, Relator

           Original Proceeding from the 255th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DF21-14764

                         MEMORANDUM OPINION
                    Before Justices Myers, Nowell, and Goldstein
                             Opinion by Justice Nowell
      An apparent error by the trial court coordinator caused relator Le Thi Pho

Conry to miss a trial setting in her divorce suit, and the trial court rendered a default

judgment. On Conry’s motion, the trial court granted a new trial, but at the same

time, it assessed her $6,094 in attorney’s fees as a sanction. Conry seeks mandamus

relief from the sanction and moves for temporary relief.

      “Mandamus relief is warranted when a trial court clearly abuses its discretion

and the relator has no adequate remedy by appeal.” In re YRC Inc., 646 S.W.3d 805,

808 (Tex. 2022) (orig. proceeding).        “[W]hen a trial court imposes monetary

sanctions, the party generally has an adequate remedy by appeal after final
judgment.” In re Daugherty, No. 05-18-00290-CV, 2018 WL 3031658, at *4 (Tex.

App.—Dallas June 19, 2018, orig. proceeding) (mem. op.). An exception to this rule

exists: “If the imposition of monetary sanctions threatens a party’s continuation of

the litigation, appeal affords an adequate remedy only if payment of the sanctions is

deferred until final judgment is rendered and the party has the opportunity to

supersede the judgment and perfect his appeal.” Braden v. Downey, 811 S.W.2d

922, 929 (Tex. 1991).

      However, to prevail under this exception, a litigant must assert and prove that

a monetary sanction will preclude her access to the court. In re Duncan, No. 05-18-

00674-CV, 2018 WL 3301600, at *1 (Tex. App.—Dallas July 5, 2018, orig.

proceeding) (mem. op.); Susman Godfrey, L.L.P. v. Marshall, 832 S.W.2d 105, 108

(Tex. App.—Dallas 1992, no writ). Conry did not contend in her mandamus petition

that the sanction affects her willingness or ability to proceed. See, e.g., In re United

Med. Ctrs., P.A., No. 04-18-00257-CV, 2018 WL 2418447, at *1 (Tex. App.—San

Antonio May 30, 2018, orig. proceeding) (per curiam) (mem. op.) (denying

mandamus relief on this basis). Moreover, there is no mandamus record to show

that such a contention was made—let alone proved—in the trial court. See TEX. R.

APP. P. 52.7; In re Perritt, 992 S.W.2d 444, 446 (Tex. 1999) (orig.

proceeding). Finally, even if Conry had supplied a mandamus record to substantiate

the assertions in her petition, a $6,094 sanction would not put the economics of

Conry’s case in jeopardy under the facts alleged here. See, e.g., In re Supportkids,

                                          –2–
Inc., 124 S.W.3d 804, 808–09 (Tex. App.—Houston [1st Dist.] 2003, no pet.)

(concluding there was an adequate remedy by appeal for a sanction of $10,000 in

attorney’s fees).

      Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P.

52.8(a). We deny relator’s motion for stay as moot.




                                         /Erin A. Nowell/
221279f.p05                              ERIN A. NOWELL
                                         JUSTICE




                                       –3–